Per Curiam:
The appellant filed his petition in the court below, praying the court to open the decree of confirmation of the sale of certain real estate, and to set the said sale aside. The real estate in question was sold in 1880, under the act of 1853, known as the Price act. The ground of the application was that the petitioner was a minor at the time of the sale, and had no notice of the proceedings. It appears that the appeliant had only a contingent interest in the property at that time, and that the object of the sale — an object expressly authorized by the act of 1853 — was to bar contingent remainders. If we were to concede that contingent remainder-men are entitled to notice when real estate is sold under the act of 1853, it does not help the appellant. This sale cannot be set aside after the lapse of ten years. Something is due to the finality of judgments. The Orphans’ Court, after such a lapse of time, has no power, unless, perhaps, in the case of a fraud practiced upon it, to set aside the sale and vacate its own decree. If it might do so after ten years it might do so after a hundred. Nor is such action necessary to vindicate any supposed right of the appellant. If, as he alleges, his title is not divested, he has the land; if it is divested, he has the proceeds.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.